Exhibit 10.19
EXECUTION VERSION


AMENDMENT AND AGREEMENT dated as of August 10, 2015 (this “Amendment”), relating
to the LOAN AND SECURITY AGREEMENT dated as of May 28, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Loan
Agreement”), among TFS FUNDING I, LLC, a Delaware limited liability company, as
borrower (the “Borrower”), TEREX FINANCIAL SERVICES, INC. (“TFS”), a Delaware
corporation, as servicer (in such capacity, the “Servicer”), INSTITUTIONAL
SECURED FUNDING (JERSEY) LIMITED, as the Conduit Lender, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as the Committed Lender, and CREDIT SUISSE AG, NEW YORK
BRANCH, as the Administrative Agent (in such capacity, the “Administrative
Agent”).
A.    The Borrower and TFS are wholly owned subsidiaries of Terex Corporation, a
Delaware corporation (“Parent”).
B.    Pursuant to a Business Combination Agreement and Plan of Merger dated as
of the date hereof (together with all exhibits, annexes, schedules and other
disclosure letters thereto, collectively, the “Merger Agreement”), by and among
Parent, Konecranes Plc, a Finnish public company limited by shares (“New
Parent”), Konecranes, Inc., a Texas corporation, and Konecranes Acquisition
Company LLC, a Delaware limited liability company (“Merger Sub”), Parent will
merge with and into Merger Sub, with Parent surviving such merger as a
wholly-owned subsidiary of New Parent (the “Acquisition”).
C.    The Borrower and TFS have requested that the Administrative Agent agree
that the Acquisition will not constitute a Change of Control for purposes of the
Loan Agreement and to amend the Loan Agreement as provided for herein.
D.    The Administrative Agent is willing to enter into this Amendment.
E.    Section 9.2 of the Loan Agreement permits waivers of the provisions of the
Loan Agreement with the sole consent of the Administrative Agent and permits
amendments to the provisions of the Loan Agreement with the consent of each of
the Administrative Agent, the Borrower and the Servicer.
F.    Accordingly, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Loan Agreement.
SECTION 2. Agreement. Effective upon the Amendment Effective Date (as defined
below), the Administrative Agent hereby agrees that the consummation of the
Acquisition substantially in accordance with the terms set forth in the Merger
Agreement







--------------------------------------------------------------------------------


2


(without any amendment, modification or waiver thereof or any consent thereunder
which is materially adverse to the Administrative Agent, the Conduit Lender or
the Committed Lender) shall be deemed not to constitute a Change of Control
under the Loan Agreement.
SECTION 3. Amendments. (a) Effective upon the consummation of the Acquisition,
each of the Administrative Agent, the Borrower and the Servicer hereby agree
that from and after the date of the Acquisition, a Change of Control solely with
respect to Parent shall be deemed to have occurred under and for all purposes of
the Loan Agreement in the event that (i) a Change of Control with respect to New
Parent occurs or (ii) Parent ceases to be a wholly owned subsidiary of New
Parent, provided that a merger of Parent with or into a subsidiary of New Parent
shall not be considered a Change of Control so long as Parent remains a direct
or indirect wholly owned subsidiary of New Parent.
(b) Effective upon the Amendment Effective Date, the Loan Agreement is hereby
amended as follows:
(i)    The following definitions are hereby added in appropriate alphabetical
order to Schedule I to the Loan Agreement:
“Acquisition” means the acquisition of the Parent pursuant to the Business
Combination Agreement and Plan of Merger dated as of August 10, 2015, by and
among the Parent, the New Parent, Konecranes, Inc., a Texas corporation, and
Konecranes Acquisition Company LLC, a Delaware limited liability company.
“New Parent” means Konecranes Plc, a Finnish public company limited by shares.
“Performance Guarantor” means prior to the Acquisition, the Parent, and after
the Acquisition, the New Parent or such other entity which is reasonably
acceptable to the Administrative Agent; provided that the New Parent or such
other entity shall have assumed all undertakings, obligations, representations
and warranties of the Guarantor under the Performance Guaranty pursuant to an
agreement which is reasonably acceptable to the Administrative Agent, the Parent
and the New Parent.
(ii)    The definition of the term “Downgrade Event” set forth in Schedule I to
the Loan Agreement is hereby amended and restated in its entirety as follows:
“Downgrade Event” means, at any time, with respect to the Performance Guarantor,
either (i) the corporate family rating from Moody’s falls to “B3” or lower or is
withdrawn by Moody’s, or (ii) the corporate credit rating from S&P falls to “B+”
or lower or is withdrawn by S&P; provided that from the date of the Acquisition
until the 90th day following the Acquisition, it shall not be considered a
Downgrade Event if either of Moody’s or S&P does not provide a corporate family
rating with respect to the Performance Guarantor.







--------------------------------------------------------------------------------


3


(iii)    The definition of the term “Performance Guaranty” set forth in Schedule
I to the Loan Agreement is hereby amended and restated in its entirety as
follows:
“Performance Guaranty” means the certain Performance Guaranty, dated as of May
28, 2015, between the Parent and the Administrative Agent, on behalf of the
Secured Parties.
SECTION 4. Representations and Warranties. To induce the Administrative Agent to
enter into this Amendment, each of the Borrower and TFS hereby represents and
warrants to the Administrative Agent that:
(a) This Amendment constitutes the legal, valid and binding obligation of each
of the Borrower and TFS enforceable against each of the Borrower and TFS in
accordance with its terms.
(b) The representations and warranties set forth in Section 4.1 of the Loan
Agreement are true and correct in all material respects (or, if qualified by
materiality, in all respects) on and as of the date of this Amendment (except to
the extent such representations and warranties relate solely to an earlier date
and then as of such earlier date).
(c) The execution, delivery and performance by each of the Borrower and TFS of
this Amendment (i) have been duly authorized by all necessary limited liability
company or corporate action, (ii) do not violate or constitute a default under
(A) any applicable law, rule or regulation the violation of which would
reasonably be expected to have a Material Adverse Effect, (B) its organizational
documents or (C) any agreement, contract, order or other instrument to which it
is a party or its property is subject, the violation of which, in the case of
TFS only, would reasonably be expected to have a Material Adverse Effect, and
(iii) will not result in any Adverse Claim on any Receivable or Collection or
give cause for the acceleration of any indebtedness of the Borrower or TFS.
(d) On and as of the date of and immediately after giving effect to this
Amendment, no Early Amortization Event, Servicer Replacement Event or Event of
Default, or event that with the giving of notice or lapse of time, or both,
would constitute an Early Amortization Event, Servicer Replacement Event or
Event of Default has occurred and is continuing.
SECTION 5. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Amendment Effective Date”) on which:







--------------------------------------------------------------------------------


4


(a) The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of each of the Borrower and TFS.
(b) The representations and warranties of each of the Borrower and TFS set forth
in Section 4 hereof shall be true and correct;
(c) No Early Amortization Event, Servicer Replacement Event or Event of Default
has occurred and is continuing.
SECTION 6. Termination. This Amendment shall automatically terminate and cease
to be effective upon the earlier of (a) the termination of the Merger Agreement
and (b) 5:00 p.m., New York City time, on August 10, 2016 (or November 10, 2016
in the event that the Termination Date (as defined in the Merger Agreement) is
extended pursuant to Section 10.2(a) of the Merger Agreement), in each case if
the Closing Date (as defined in the Merger Agreement) shall not have occurred on
or prior to such time.
SECTION 7. Reaffirmation. Notwithstanding the effectiveness of this Amendment,
(a) each of the Borrower and TFS hereby agrees that the Loan Agreement continues
to be in full force and effect and (b) the Borrower hereby affirms and confirms
its grant of a security interest unto the Administrative Agent, for the ratable
benefit and security of the Secured Parties, in the Collateral under the Loan
Agreement. This Amendment shall constitute a Transaction Document for all
purposes of the Loan Agreement and the other Transaction Documents.
SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE CONFLICT OF LAWS) OF THE STATE
OF NEW YORK.
SECTION 9. Headings; Counterparts. Section headings in this Amendment are for
reference only and shall not affect the construction of this Amendment. This
Amendment may be executed by different parties on any number of counterparts,
each of which shall constitute an original and all of which, taken together,
shall constitute one and the same agreement.
SECTION 10. Notices. All notices hereunder or in connection herewith shall be
given in accordance with the provisions of Section 9.1 of the Loan Agreement.
[Remainder of this page intentionally left blank]











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


TFS FUNDING I, LLC,
by
 
 
 
Name:
 
Title:





TEREX FINANCIAL SERVICES, LLC,
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------










CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent,
 
by
 
 
 
Name:
 
Title:
 
by
 
 
 
Name:
 
Title:
 
 
 






